THIRD DIVISION
                            MILLER, P. J.,
                    MCFADDEN, P.J., and MCMILLIAN, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  December 20, 2016




In the Court of Appeals of Georgia
 A16A2143. ROGERS v. STATE.

      MILLER, Presiding Judge.

      Hanna Rogers appeals from the denial of her motion to dismiss charges for

DUI-per se, DUI-less safe, reckless driving, and two traffic offenses on speedy trial

grounds. Rogers contends that the trial court erred in finding that her statutory speedy

trial demand was invalid under OCGA § 17-7-170. For the reasons that follow, we

agree. Consequently, we reverse, and remand for proceedings consistent with this

opinion.

      The denial of a statutory speedy trial demand presents a question of law which

this Court reviews de novo. Hudson v. State, 311 Ga. App. 206 (715 SE2d 442)

(2011).
      So viewed, the record shows that on December 23, 2015, the State filed

accusations against Rogers in the State Court of Fulton County for DUI, reckless

driving and the traffic offenses.1 On February 25, 2016, Rogers filed multiple

documents and motions in the State Court, including an entry of appearance, waiver

of formal arraignment, and not guilty plea; general and special demurrers; a motion

for discovery and production of documents; motions to exclude her blood and field

sobriety test results, statements, and other evidence; and a demand for speedy trial

pursuant to OCGA § 17-7-170. The speedy trial demand was clearly titled

“DEMAND FOR SPEEDY TRIAL;” it was served by hand-delivery on the trial

judge, the Solicitor General’s office, and the State Court Clerk; it was not stapled or

otherwise bound to any other document filed that day; and it specifically identified

the accusation number for Rogers’s case. Finally, the speedy trial demand specifically

cited OCGA § 17-7-170.

      Rogers’s case was set for a jury trial on May 6, 2016, and during a hearing that

day, defense counsel orally moved to dismiss the charges against her based on the


      1
       The charges arose out of a motor vehicle accident in which Rogers allegedly
made an illegal left turn and collided with another vehicle. Rogers also allegedly
admitted that she consumed alcohol and took a prescription medication prior to the
crash.

                                          2
State’s failure to try the case within two terms of court following the filing of

Rogers’s speedy trial demand. The trial court subsequently denied Rogers’s motion,

and this appeal ensued.

             OCGA § 17-7-170 (a) pertinently sets forth the required form of
      a statutory speedy trial demand: [a] demand for speedy trial filed
      pursuant to this Code section shall be filed as a separate, distinct, and
      individual document and shall not be a part of any other pleading or
      document. Such demand shall clearly be titled “Demand for Speedy
      Trial”; reference this Code section within the pleading; and identify the
      indictment number or accusation number for which such demand is
      being made[.]


(Punctuation omitted.) Hudson, supra, 311 Ga. App. at 206.

      Here, the record shows that Rogers filed multiple documents on the same day,

including her statutory speedy trial demand. Each document had a separate certificate

of service, and each document was clearly and distinctly titled, including Rogers’s

speedy trial demand. Moreover, Rogers’s speedy trial demand referenced OCGA §

17-7-170, it was not stapled or otherwise bound to any other document filed that day,

and it specifically identified the accusation number for Rogers’s case. Consequently,

Rogers’s speedy trial demand complied with the pleading requirements set forth in




                                         3
OCGA § 17-7-170, and the trial court erred in denying her motion to dismiss. See

Hudson, supra, 311 Ga. App. at 207.

      In light of this error, we reverse the trial court’s order and remand this case for

further proceedings to determine whether Rogers’s speedy trial demand satisfied the

remaining requirements of OCGA § 17-7-170, including the requirement of showing

that there were jurors empaneled and qualified to try Rogers within the term of court

in which she filed her speedy trial demand, or the following term of court.

      Judgment reversed, and case remanded. McFadden, P.J., and McMillian, J.,

concur.




                                           4